Citation Nr: 1430691	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  12-02 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to special monthly compensation (SMC) pursuant to 38 U.S.C.A. § 1114(s) since August 1, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel






INTRODUCTION

The Veteran had active military service from June 1945 to January 1947.

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Albuquerque, New Mexico Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, granted SMC based upon the need for regular aid and attendance/housebound status from June 8, 2011 to August 1, 2012.

In a November 2013 decision, the Board remanded this issue for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, an additional remand of the Veteran's claim for entitlement to SMC pursuant to 38 U.S.C.A. § 1114(s) since August 1, 2012 is warranted.  Although the Board regrets the additional delay associated with an additional remand, further development of the record is required before the Board may render a decision in the instant case.  

The Board notes that per the November 2013 remand instructions, the Veteran was scheduled for a VA examination for his SMC claim in May 2014.  However, in a June 2014 correspondence, the examiner who attempted to conduct the examination indicated that the Veteran was unable to participate in the interview as the Veteran was in a VA nursing home and suffered from dementia.

As a result, when denying the Veteran's claim for entitlement to SMC, the June 2014 supplemental statement of the case (SSOC) noted that the Veteran failed to complete his May 2014 examination and that there was no new evidence that the Veteran had a single, separate disability that would, by itself, be of sufficient severity to alone produce unemployability and thus meet the disability rating percentage criteria set forth for SMC pursuant to 38 U.S.C.A § 1114(s) since August 1, 2012.

The Board notes the similarities between the facts of this case and the facts of Bolton v. Brown, 8 Vet. App. 185 (1995), a case involving an incarcerated veteran.  In Bolton, the United States Court of Appeals for Veterans Claims (the Court) noted that incarcerated veterans are entitled to the same care and consideration given to other veterans.  Bolton, 8 Vet. App. at 191 (citing Wood v. Derwinski, 1 Vet. App. 190 (1991)).  The Court noted that although the RO claimed an inability to get a fee-basis physician to conduct an examination in the correctional facility, the record contains neither information concerning the efforts expended by the RO in that regard nor any explanation as to why a VA psychiatrist was not directed to perform the examination.  Bolton, 8 Vet. App. at 191.  The same principles apply in this case involving the Veteran who resides at a nursing home.

As the Veteran appears unable to travel for a VA examination, the Appeals Management Center (AMC) must determine the feasibility of performing the examination at the VA assisted living facility.  Additionally, the Board notes that the Veteran is possibly unable to participate in a VA examination due to his dementia.  Under these circumstances, the Board finds that the RO should obtain a medical opinion based on a review of the Veteran's medical records and previously submitted statements.

Additionally, the Board notes that the most recent VA treatment record in the file is an April 2014 VA treatment report from the Veteran's nursing home.  Therefore, it appears that additional records pertaining to the Veteran's condition may exist.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the Secretary, and must be considered if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Obtain from the Veteran's VA nursing home all outstanding medical records from April 2014 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Thereafter, the AMC should schedule the Veteran for a VA examination.  If the Veteran cannot travel for a VA examination, the AMC should arrange for the examination to be conducted at the nursing home where the Veteran resides on either a fee-basis or have a VA employee who can travel go to the nursing home where he resides to conduct the examination.  The claims folder is to be made available to the examiner to review.  

If it is found that the Veteran is unable to complete the VA examination, then the claims folder should be forwarded to a VA physician in order to obtain the necessary opinions to determine the impact of his service-connected disabilities on the Veteran's employability.  The claims file must be made available for review by the examiner should note such review in the report.

The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a single, separate, service-connected disability (of the lumbar spine) that would, by itself, be of sufficient severity to alone render him unable to secure and follow a substantially gainful occupation without regard to his nonservice-connected disabilities, other service-connected disabilities, or his age.  

If, it is found that the Veteran has a single, separate disability that would, by itself, be of sufficient severity to alone produce unemployability, the examiner should determine whether the Veteran is permanently housebound (substantially confined as a direct result of service-connected disability/disabilities to his dwelling and the immediate premises) by reason of service-connected disability or disabilities.  

The examiner should provide the rationale for all opinions expressed.  

If the examiner is unable to make these determinations, he or she should explain why and indicate what information is missing that prevents him or her from making these determinations.

4.  Thereafter, readjudicate the claim.  If the determination remains unfavorable to the Veteran, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

